Case 1:18-cv-24472-JEM Document 1 Entered on FLSD Docket 10/26/2018 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION


     Civil Action Number:

     ALEXANDER JOHNSON,

            Plaintiff,

     vs.

     27TH AVENUE CARAF, INC.
     d/b/a Caraf Oil,

            Defendant.


                                           COMPLAINT



            Plaintiff Alexander Johnson (“Plaintiff”), by and through his undersigned counsel,

     and hereby files this Complaint and sues Defendant 27th Avenue Caraf, Inc.

     (“Defendant”) for injunctive relief, attorneys fees and costs (including, but not limited to,

     court costs and expert fees) pursuant to Title III of the Americans with Disabilities Act of

     1990, as amended, 42 U.S.C. §§s 12181-12189 (“ADA”) and compensatory and punitive

     damages pursuant to the Florida Civil Rights Act as codified in Florida Statutes Chapter

     §760, specifically, F.S. §760.08 and alleges:

                                  JURISDICTION AND VENUE

            1.      This is an action for declaratory and injunctive relief pursuant to Title III

     of the Americans With Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”) and 28

     C.F.R. §§36.302, 36.303 and supplemental jurisdiction over the related state law claim




                                                     1
Case 1:18-cv-24472-JEM Document 1 Entered on FLSD Docket 10/26/2018 Page 2 of 13




     pursuant to 28 U.S.C. §1367. The foregoing constitutes violation of 28 C.F.R. §§36.302,

     36.303 and 42 U.S.C. §12182.

             2.      This Court is vested with original jurisdiction under 28 U.S.C. §1331.

             3.      Venue is proper in this Court, pursuant to 28 U.S.C. §1391(b) in that all

     events giving rise to this lawsuit occurred in the State of Florida, Southern District of

     Florida.

             4.      The remedies provided by Florida Statute §760 are not exclusive, and state

     administrative remedies need not be exhausted in connection with suits brought under the

     ADA.

            5.       Venue in this Court is proper pursuant to 28 U.S.C. §1391(b) because the

    Defendant is conducting business within the jurisdiction of this court by virtue of the fact

    its place of public accommodation is available to the general public within this district

    and the acts constituting the violation of the ADA occurred in this district.

           6.        Defendant is authorized to conduct business within the State of Florida as

     a Florida for-profit corporation.

           7.        Defendant maintains a physical presence within this district by virtue of

     fact that its Caraf Oil gasoline station is within this district and is open to the public.

            8.       Plaintiff seeks declaratory and injunctive relief pursuant to 28 U.S.C. §§

    2201 and 2202.

                                            THE PARTIES

            9.       Plaintiff Alexander Johnson was (and is currently) a resident of the State

    of Florida who suffers from what constitutes a “qualified disability” under the ADA.

    Plaintiff is (and has been) hearing impaired and suffers from severe bilateral




                                                    2
Case 1:18-cv-24472-JEM Document 1 Entered on FLSD Docket 10/26/2018 Page 3 of 13




    sensorineural hearing loss. Plaintiff’s disability is defined in 28 C.F.R. §36.105(b)(2);

    Plaintiff’s hearing impairment is listed among the physical impairments that substantially

    limits one or more major life activities; therefore Plaintiff suffers from a disability

    covered by the protected class of disabled persons under the ADA and by Florida Statutes

    §§760.01(2) and 760.02(11).

           10.      Defendant is a franchisee which owns and operates ten gasoline stations

    under the brand name “Caraf Oil” within the Miami area which are open to the public.

           11.      Defendant is defined as a “Public Accommodation" within meaning of

    Title III because Defendant is a private entity which is a franchisee of a chain of Caraf Oil

    brand gasoline stations which is defined within U.S.C. §12181(7)(F) and 28 C.F.R.

    §36.104.

           12.      Each of Defendant’s Caraf Oil gas stations is open to the public and each

    is a place of public accommodation subject to the requirements of Title III of the ADA

    and its implementing regulation as defined by 42 U.S.C. §12181(7)(F); §12182, and

    §36.104(6). Defendant’s Caraf Oil gas station is also referenced throughout as “Place of

    Public Accommodation,” “gas station,” or “Caraf Oil gas station.”

           13.      Defendant’s Caraf Oil gas station also contains a convenience store which

    is a place of public accommodation as defined as: “[A] bakery, grocery store, clothing

    store, hardware store, shopping center, or other sales or rental establishment,” pursuant to

    42 U.S.C. §12181(7)(E) and 28 CFR 36.104(5).

           14.      On August 23, 2018, Plaintiff personally visited Defendant’s Caraf Oil gas

     station located at 8700 NW 27th Avenue, Miami, Florida 33147 to purchase gasoline for his

     automobile. The Plaintiff’s visit was prior to instituting the instant action.




                                                    3
Case 1:18-cv-24472-JEM Document 1 Entered on FLSD Docket 10/26/2018 Page 4 of 13




           15.      Defendant’s Caraf Oil gas station at 8700 NW 27th Avenue contains

     television media features within the gasoline pumps wherein the television media feature

     provided entertainment and news for the general public (“television media feature”). The

     television media feature adds to the enjoyment of the public’s pumping gas experience so

     that the public is informed and entertained.

           16.      The Plaintiff asked an employee working at the Caraf Oil gas station for

     assistance in activating the closed captioning feature on the television media feature.

     Defendant’s employee was unable to assist the Plaintiff to activate (turn on) closed

     captioning for the television media feature.

           17.      Thus, the Plaintiff was unable to fully comprehend the entertainment

     feature which was made available to the general public within the gasoline pumps at

     Defendant’s Caraf Oil gas station.

           18.      Defendant failed to make the television media feature within its gasoline

     pumps readily accessible to and usable by individuals with hearing disabilities by

     providing closed captioning for patrons with hearing disabilities.

           19.      During Plaintiff’s patronage of Defendant’s Caraf Oil gas station at 8700

     NW 27th Avenue, Plaintiff wanted to be entertained and informed by watching the news

     and entertainment programming on the television media feature which was/is centrally

     mounted within the gasoline pump for the explicit purpose of entertaining and informing

     the public while they pump gas and patronize Defendant’s gas station. However, the

     Plaintiff was unable to comprehend the news and entertainment programming fully

     because the television media features were not displayed with closed captioning.




                                                    4
Case 1:18-cv-24472-JEM Document 1 Entered on FLSD Docket 10/26/2018 Page 5 of 13




           20.       Defendant has failed to make the television media feature showcased

     within its Caraf Oil gas station readily accessible to and usable by individuals with

     hearing disabilities.

           21.       Plaintiff was denied the ability to fully comprehend the entertainment and

     information displayed on the television media feature at Defendant’s Caraf Oil gas station

     at 8700 NW 27th Avenue. Therefore, the Plaintiff suffered an injury in fact.

           22.       This discrimination has resulted in Plaintiff being denied full and equal

     experience of pumping gas at Defendant’s Caraf Oil gas station, which is a place of

     public accommodation, which is the subject of this lawsuit. See, Exhibit “A” for

     verification of Plaintiff’s visit to the Defendant’s place of public accommodation.

           23.       On information and belief, the Defendant is well aware of the ADA and

     the need to provide for closed captioning on the television media feature embedded in its

     gasoline pumps for the purpose of informing and entertaining its patrons.

           24.       Therefore, the Defendant’s failure to reasonably accommodate the hearing

     disabled by providing closed captioning for its television media features at its Caraf Oil

     gas station located at 8700 NW 27th Avenue is/was willful, malicious, and oppressive and

     in complete disregard for the Civil Rights of the Plaintiff and in violation of 28 C.F.R.

     §36.303.

           25.       As a result of the Defendant’s discrimination, the Plaintiff suffered loss of

     dignity, mental anguish and other tangible injuries.

           26.    As an owner of an automobile and in need of gasoline on a regular basis,

     Plaintiff has a concrete plan to patronize Defendant’s Caraf Oil gas station located at

     8700 NW 27th Avenue when he is treated like other members of the public (by being able




                                                   5
Case 1:18-cv-24472-JEM Document 1 Entered on FLSD Docket 10/26/2018 Page 6 of 13




     to comprehend the television media feature embedded within the gasoline pumps)

     because that Caraf Oil gas station is within proximity to Plaintiff’s regular travel

     destinations

           27.       Plaintiff has purchased gas for his automobile at the Caraf Oil gas station

     located at 8700 NW 27th Avenue and continues to desire to return to purchase gas at that

     station, but continues to be injured in that, because of Defendant’s refusal to enable

     closed captioning on the television media feature within the Caraf Oil gas station,

     Plaintiff is unable to understand the television programming as presented therein, in

     violation of his civil rights, the ADA, and state statutes.

           28.       For all of the foregoing, Plaintiff has no adequate remedy at law.

           29.       Plaintiff has retained the law offices of Scott R. Dinin, P.A. and has

     agreed to pay a reasonable fee for services in the prosecution of this cause, including

     costs and expenses incurred.

                         COUNT I – CLOSED CAPTIONS –
              VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT


           30.       The Americans with Disabilities Act (“ADA”) is landmark civil rights

     legislation that is the result of decades of advocacy to improve the lives and role in

     society of all persons with disabilities. The ADA was enacted and effective as of July 26,

     1990. The ADA legislation has been protecting disabled persons from discrimination due

     to disabilities for 28 years.

           31.       The Hearing Loss Association of America reports that approximately 36

     million American adults report some degree of hearing loss. Approximately 1 million

     Americans are functionally deaf.




                                                    6
Case 1:18-cv-24472-JEM Document 1 Entered on FLSD Docket 10/26/2018 Page 7 of 13




           32.        Many people with hearing loss utilize closed and open captioning to fully

     comprehend television programming. Captioning displays dialogue and may also identify

     who is speaking and include non-speech information conveyed through sound, such as

     sound effects, music and laughter.

           33.        For the hearing disabled, captioning is essential to understanding

     information being presented though audio/visual media features such as offered by the

     Defendant. Captioning is the established method by which the hearing impaired can fully

     understand the information that is being communicated.

           34.        Plaintiff’s hearing impairment limits major life activities including his

     ability to hear. Therefore, Plaintiff is an individual with a disability under Title III of the

     “ADA”, 42 U.S.C. §§ 12181-12189. Thus, Plaintiff is a qualified individual with a

     disability and is entitled to the protections of the ADA under 42 U.S.C. §12181, et. seq.

           35.        Public accommodations such as Defendant are required to provide full and

     equal enjoyment of their goods, services, facilities, privileges, advantages, and

     accommodations in the most integrated setting appropriate to people with disabilities. 42

     U.S.C. §12181(7)(F), §12182(a); 28 C.F.R. §36.203(a). Specifically, the public

     accommodation must:

                 a)     Ensure that no individual is discriminated against on the basis of

                 disability in the full and equal enjoyment of their goods, services, facilities,

                 privileges, advantages or accommodations. 42 U.S.C. § 12182(a); 28 C.F.R. §

                 36.201(a);

                 b)     Make reasonable modifications in policies, practices, or procedures

                 when the modifications are necessary to afford goods, services, facilities,




                                                   7
Case 1:18-cv-24472-JEM Document 1 Entered on FLSD Docket 10/26/2018 Page 8 of 13




                privileges, advantages, or accommodations to people with disabilities, unless

                the public accommodation can demonstrate that making the modifications

                would fundamentally alter the nature of the goods, services, facilities,

                privileges, advantages or accommodations. 42 U.S.C. §12181(9), §

                12182(b)(1)(B), § 12188(a); 28 C.F.R. § 36.302(a);

                c)     Ensure that no individual with a disability is excluded, denied services,

                segregated or otherwise treated differently than other individuals because of

                the absence of auxiliary aids and services, unless the public accommodation

                can demonstrate that taking those steps would fundamentally alter the nature of

                the goods, services, facilities, privileges, advantages, or accommodations being

                offered or would result in an undue burden, i.e., significant difficulty or

                expense. 42 U.S.C. §12818(9), §§ 12182(b)(2)(A)(ii), (iii); 28 C.F.R.

                §36.303(a);

                d)     Ensure that all of the television media features within its place(s) of

                public accommodation are readily accessible to, and usable by, people with

                disabilities. 42 U.S.C. §12183(a).

          36.        The Defendant has violated Title III of the ADA in numerous ways,

     including discriminatory action which occurred when the Defendant:

                a)     Failed to maintain policies and procedures to ensure compliance with

                42 U.S.C. §12182(a); 28 C.F.R. §36.303(a); specifically failed to provide

                auxiliary aids and services for patrons who are deaf or hard of hearing who use

                and watch the audio/visual media provided within the Defendant’s place of

                public accommodation.




                                                     8
Case 1:18-cv-24472-JEM Document 1 Entered on FLSD Docket 10/26/2018 Page 9 of 13




                 b)     Denied full and equal access to, and full and equal enjoyment of,
                 goods, services, facilities, privileges, and other advantages of the public
                 accommodation in violation of 42 U.S.C. §§ 12182(b)(2)(A)(ii) & (iii), 28
                 C.F.R. §36.303(a), and 28 C.F.R. §36.303(b)(1).


           37.        Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to

     grant the Plaintiff’s injunctive relief; including an order to require the Defendant to

     assure that its Caraf Oil gas stations (places of public accommodation) provide full and

     equal enjoyment of goods, services, facilities, privileges, and advantages in the most

     integrated setting appropriate to people with disabilities. 42 U.S.C. §12181(9),

     §12812(a); 28 C.F.R. §36.201(a).

           38.        The Court is vested with the authority to require the Defendant to make

     reasonable modifications in policies, practices, or procedures when the modifications are

     necessary to afford goods, services, facilities, privileges, advantages, or accommodations

     to people with disabilities. 42 U.S.C. §12181(9), §12182(b)(2)(A)(ii); 28 C.F.R.

     §36.302(a).

            WHEREFORE, Plaintiff Alexander Johnson respectfully prays that this Court

     grant the following relief against the Defendant 27th Avenue Caraf, Inc. including

     entering a declaratory judgment, pursuant to Rule 57 of the FRCP stating that the

     Defendant’s practices, policies, and procedures have subjected Plaintiff to discrimination

     in violation of Title III of the ADA, and permanently enjoin the Defendant from any

     practice, policy and/or procedure which will deny Plaintiff full and equal enjoyment of its

     goods, services, facilities, privileges, advantages and accommodations in the most

     integrated setting appropriate to people with disabilities. This includes entry of a

     permanent injunction ordering the Defendant 27th Avenue Caraf, Inc.:


                                                  9
Case 1:18-cv-24472-JEM Document 1 Entered on FLSD Docket 10/26/2018 Page 10 of 13




               a)        To cease discrimination against the Plaintiff and other disabled persons;

               b)        To assure that Defendant’s places of public accommodation provide

         full and equal enjoyment of its goods, services, facilities, privileges, advantages and

         accommodations in the most integrated setting appropriate to people with

         disabilities;

               c)        To furnish appropriate auxiliary aids and services for patrons who are

         deaf or hard of hearing for all audio/visual media features (including but not limited

         to providing closed captioning) and to ensure effective communication with people

         with disabilities unless the Defendant can demonstrate that taking those steps would

         fundamentally alter the nature of the goods, services, facilities, privileges,

         advantages, or accommodations being offered or result in an undue burden.

         “Auxiliary aids and services” includes open and closed captioning, assistive listening

         devices, assistive listening systems, videotext displays, accessible electronic and

         information technology or other effective methods of making aurally delivered

         information available to individual who are deaf of hard of hearing in its places of

         public accommodation. 42 U.S.C. §12181(9), §12182(b)(2)(A)(ii); 28 C.F.R.

         §36.303(a);

               d)        Insure that all of Defendant’s television media features are readily

         accessible to, and usable by, people with disabilities;

               e)        Maintain in operable working condition those television features

         required to be accessible by said Order;

               f)        Award reasonable costs and attorneys fees; and

               g)        Award any and all other relief that may be necessary and appropriate.




                                                   10
Case 1:18-cv-24472-JEM Document 1 Entered on FLSD Docket 10/26/2018 Page 11 of 13




                       COUNT II - VIOLATION OF FLORIDA STATUTE §§760

           39.        The Defendant has violated Florida Statute §760, which provides all

     persons shall be entitled to the full and equal enjoyment of the goods, services, facilities,

     privileges, and advantages in any of public accommodation, without discrimination or

     segregation on the grounds of handicap.

           40.        The violation of Florida law was deliberate and knowing.

            WHEREFORE, Plaintiff Alexander Johnson respectfully prays that this Court

     grant the following relief against the Defendant 27th Avenue Caraf, Inc., including

     compensatory damages, damages for intangible injuries, punitive damages, costs

     including reasonable attorneys fees and interest and for the following injunctive relief and

     declaratory relief:

                 a)        A declaration that the policies and procedures of the Defendant

                 violated Florida Statute §760 in that the Defendant has failed to consider and

                 accommodate the needs of hearing disabled persons to the full extent required

                 by Florida law.

                 b)        An Order mandating that the Defendant furnish appropriate auxiliary

                 aids and services for patrons who are deaf or hard of hearing in all of its

                 audio/visual media features (including but not limited to providing close

                 captioning) where necessary and to ensure effective communication with

                 people with disabilities. “Auxiliary aids and services” includes open and closed

                 captioning, assistive listening devices, assistive listening systems, videotext

                 displays, accessible electronic and information technology or other effective




                                                  11
Case 1:18-cv-24472-JEM Document 1 Entered on FLSD Docket 10/26/2018 Page 12 of 13




               methods of making aurally delivered information available to individual who

               are deaf of hard of hearing in its places of public accommodation;

               c)       An Order mandating that the Defendant train its employees (including

               management staff) to comply with all appropriate laws;

               d)       An Order mandating that the Defendant evaluate its policies,

               practices, and procedures toward persons with disabilities and undertake and

               complete corrective measures to provide equal access to individuals with

               disabilities who are deaf or hard of hearing within a reasonable time;

               e)       Award compensatory damages including but not limited to mental

               anguish, loss of dignity, and any other intangible injuries;

               f)       Award reasonable costs and attorneys fees; and

               g)       Award any and all other relief that may be necessary and appropriate.

     Dated this 26th day of October, 2018

                                                          Respectfully submitted,

                                                            s/Scott Dinin
                                                            Scott R. Dinin, Esq.
                                                            Scott R. Dinin, P.A.
                                                            4200 NW 7th Avenue
                                                            Miami, Florida 33127
                                                            Tel: (786) 431-1333
                                                            inbox@dininlaw.com
                                                            Counsel for Plaintiff




                                                 12
Case 1:18-cv-24472-JEM Document 1 Entered on FLSD Docket 10/26/2018 Page 13 of 13




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION


     Civil Action Number:

     ALEXANDER JOHNSON,

            Plaintiff,
     vs.

     27TH AVENUE CARAF, INC.
     d/b/a Caraf Oil,

           Defendant.


                               VERIFICATION OF COMPLAINT



            Plaintiff Alexander Johnson declares under penalty of perjury under the laws of

     the State of Florida that the allegations in the foregoing complaint are true and correct to

     the best of my belief, recollection and knowledge.


           10-25-2018
     Date: ________________                               _________________________
                                                          Alexander Johnson




                                         EXHIBIT “A”
